Citation Nr: 1201395	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from June 1957 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for skin cancer.

In September 2011, the Board denied the Veteran's motion to advance his case on the Board's docket.  


FINDING OF FACT

With consideration of the doctrine of reasonable doubt, the Veteran's recurrent basal cell carcinoma and squamous cell carcinoma have been, at least in part, medically related to sun exposure while in service. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board concludes that his recurrent basal cell carcinoma and squamous cell carcinoma were incurred in his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency in such notice or assistance would constitute harmless error. 

II. Factual Background

Service treatment records (STRs) show no complaints of or treatment for skin cancer or any skin condition in service. 

A service personnel record (DD Form 214) shows that the Veteran was stationed (for at least part of his active duty service) at the MCAAS (Marines Corps Auxiliary Air Station), Yuma, Arizona, and that his military occupational specialty (MOS) was helicopter mechanic.  

Private treatment records show that from 1996 through 2008, the Veteran was treated for skin cancer at various times and on various parts of his body, to include basal cell carcinoma of the left temple in January 1996; invasive squamous cell carcinoma and basal cell carcinoma of the right hand in December 2002; basal cell carcinoma of the upper chest in July 2003; basal cell carcinoma of the nose in October 2008.   

In a noted dated in July 2006, a private physician, Dr. DeMaria, indicated that the Veteran had a positive history for squamous and basal cell carcinoma of various sites, and that the Veteran had been alerted that exposure to sun is a contributory factor for skin cancer.

In his formal claim for service connection, received in August 2006, the Veteran reported that he served his tours of duty in the Marine Corps in the Mojave Desert in Mojave, California and in the desert in Yuma, Arizona.  He claimed that his assigned duties required him to work on the flight line where he was exposed to extreme heat and to very intense sun, and, as a result, he experienced severe sunburns and over exposure to sun rays, and was now experiencing recurring problems with skin cancer.  

Received from the Veteran, in October 2006, was a statement in which he indicated that based on information given to him by his private doctor, Dr. DeMaria, his cancer was "a result of over exposure to the extreme sun" while serving almost three years in the desert.  He also indicated that his entire enlistment in the Marines was served in the Mojave Desert and the desert in Yuma, Arizona, and he claimed that at no time did the Marine Corps advise him or do anything to protect him from sun exposure.  He claimed he had to work in the sun on the flight light.  

On VA examination in May 2007, the Veteran reported a history of skin cancer since 1996, and that ever since then, he had noted at least 20 different spots on his extremities, neck, shoulder, and face regions, which have been diagnosed as either basal cell carcinoma or squamous cell carcinoma.  It was noted that he was diagnosis with squamous cell carcinoma on multiple areas on his extremities and basal cell carcinoma on his face, mostly in the sun-exposed regions of the body, and he had undergone multiple excisional biopsies.  It was also noted that the Veteran reported extensive exposure to sun without any UV protection while he was in service and stationed in the desert in Arizona and in the Mojave Desert.  He denied any known family history of cancer, any personal history of melanoma, and any history of smoking.  Physical examination revealed atypical melanomatous spots on his right forearm, and another melanomatous area on his right hand.  The assessment included multiple melanomatous macules, diagnosed as basal cell carcinoma or squamous cell carcinoma on his extremities, face, and upper chest, in sun-exposed regions, with a history of positive exposure to sun without UV protection while in service, and, currently, two melanomatous spots on the right upper extremity which were suspicious for recurrent of malignancy.  The examiner opined that "[t]hese are at least as likely as not secondary to exposure to sun without UV protection", and noted that "[s]quamous and basal cell carcinoma are known complications of exposure to sun without UV protection". 

In a letter dated in May 2009, the Veteran indicated that every doctor who had treated his cancer, stated to him that skin cancer takes many years to show up.  He also provided a quote from the internet website Medicine Net that "Sun damage takes many years to promote skin cancer".  He indicated that since he filed his claim, he had additional treatment for cancer on his nose.  He also indicated that although VA had noted he participated in running marathons, he indicated he did not start running until 1989, and had not participated in running for the past 8 years.  He also claimed that for many years now he had been using sunblock when outside.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Certain chronic disabilities, such malignant tumors, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

The Veteran contends that he has skin cancer, specifically basal cell carcinoma and squamous cell carcinoma of multiple sites, which he claims resulted from excessive exposure to the sun while stationed in the Mojave Desert and in the desert in Yuma, Arizona, in service. 

Post-service treatment records show that he has a history of multiple basal cell and squamous carcinomas, which have been successfully removed from various sites on the Veteran's body - first in 1996 and most recently in 2008.  The remaining question on appeal is whether there is competent medical evidence that links the Veteran's history of basal cell and squamous carcinomas to his active service. 

Consistent with the Veteran's lay account, his service treatment records are negative for any report of or finding of skin cancer.  Following service, the Veteran was evaluated by the VA in May 1961 in conjunction with a claim for compensation; clinical examination of the skin was negative.  

Subsequent private medical records dated from 1996 through 2008 show that the Veteran had several incidences of basal cell and squamous cell carcinomas identified and treated.  

The above evidence fails to show that either basal cell or squamous cell carcinoma first appeared while the Veteran was serving on active duty or to a compensable degree within one year of his separation from active duty service.  Furthermore, there is nothing to indicate that the Veteran experienced any symptoms of skin cancer during service.  Thus, service connection will only be warranted if there is competent evidence which attributes the Veteran's skin cancer, which was initially diagnosed in 1996, to some service injury or event.  See 38 C.F.R. § 3.303(d). 

With respect to the Veteran's claimed sun exposure, the Board notes it is reasonable to assume that exposure to the sun would be consistent with his duties as a helicopter mechanic in Yuma, Arizona, which is somewhat confirmed by his service records.  Service records also show that the Veteran was at Camp Pendleton, California.  See 38 U.S.C.A. § 1154(a) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service).  As for his lay assertions that he worked in the sun, without protection, and experienced sunburns, the Board finds that the Veteran is competent to report such activities, and also finds that, based on the record, such statements appear to be credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Thus, although there is no objective evidence to actually document any incident of alleged sun exposure in service, the Board accepts the Veteran's assertions as to his in-service sun exposure as credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154 . 

Turning to the issue of whether the Veteran's basal cell and squamous cell carcinomas are related to in-service sun exposure, the only competent evidence of record directly addressing the issue of etiology is the aforementioned May 2007 VA examination report.  Therein, examiner noted that the Veteran had multiple melanomatous macules, diagnosed as basal cell carcinoma or squamous cell carcinoma on his extremities, face, and upper chest, in sun-exposed regions, with a history of positive exposure to sun without UV protection while in service, and, currently, two melanomatous spots on the right upper extremity which were suspicious for recurrent of malignancy.  The examiner, presumably referring to the Veteran's basal cell and squamous cell carcinomas of various sites, opined that there were "at least as likely as not secondary to exposure to sun without UV protection". 

The Board does not doubt that the Veteran incurred additional sun exposure following his separation from service.  However, service connection does not require that the sole etiology of a disease be service-related.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Here, the May 2007 VA examination report can reasonably be interpreted to attribute at least some part of the Veteran's basal cell and squamous cell carcinomas to in-service sun exposure, given the causal statement discussed above.  While it can hardly be said with absolute certainty on the available record that the Veteran's in-service sun exposure contributed to his developing skin cancer, when resolving any doubt in his favor this will be presumed to be the case.  See 38 C.F.R. § 3.102. Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's basal cell and squamous cell carcinomas should be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 



ORDER

Service connection for skin cancer is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


